DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2 and 4-20 are pending.  Examiner acknowledges Applicant’s amendments to claims 1, 4 and 8 and canceled claim 3.

Claim Objections
Claim 4 is objected to because of the following informalities:  Line 1 – replace “a” before “main body” with --the--.
Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers U.S. Patent No. 5,336,351.

With regard to claim 1, Meyers discloses a filler tube for a fuel tank, comprising:
a tube portion (at 20) formed of plastic; and
a tubular adapter (at 10) which is connected to the tube portion,
wherein a lateral surface (surface of 16 at end 14) of the adapter is connected to a lateral surface (at 22) of the tube portion by an integrally bonded connection (bonded connection between 10 and 20 – see Figure 4),
wherein the adapter (at 10) and the tube portion (at 20) are arranged so as to overlap in a region of the integrally bonded connection (see Figure 5),
wherein the adapter (at 10) is produced from at least two material components (at column 3, lines 12-16 and column 3, lines 52-56),
wherein the first material component (at column 3, lines 12-16) of the at least two material components is provided to structurally stiffen the adapter and the second material component (at column 3, lines 52-56) of the at least two material components is provided to form the integrally bonded connection to the tube portion,
wherein the lateral surface (surface of 16 at end 14) of the adapter is, in the region of the integrally bonded connection, formed from a plastic which is weldable to the plastic of the tube portion (at column 3, lines 52-56),
wherein the adapter in the region of the integrally bonded connection is two-layered comprising a first layer (first layer at 40 - Figure 4 and at column 3, lines 52-56) and a second layer (second layer at 14 – at column 3, lines 12-16),

wherein the first layer covers a main body (main body of 10) being the second layer, and
wherein the second layer is formed of the first material component.
Meyers does not expressly disclose that the filler tube is coupled to a fuel tank, however, Meyers teaches that the connector, i.e., the filler tube, can be used to couple together different components to sealably secure the components together (column 1, lines 49-52 and column 2, lines 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the filler tube to a fuel tank as the connector can be used to couple together different components to sealably secure the components together as taught by Meyers and because a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.

With regard to claim 2, Meyers discloses wherein the tube portion (at 20) circumferentially encloses the adapter (at 10) in the region of the integrally bonded connection (see Figure 4).

With regard to claim 4, Meyers discloses the claimed invention but does not disclose that a main body of the adapter is formed of a metal or a fiber-reinforced plastic.  However, Meyers does teach that the main body of the adapter (at 10) can be formed of any materials which would have the necessary property of toughness (column 3, lines 12-15).
In re Leshin, 125 USPQ 416.

With regard to claim 5, Meyers discloses wherein the adapter (at 10) and the tube portion (at 20) have, in the region of the integrally bonded connection, a substantially circular cylindrical shape (see Figure 4).

With regard to claim 6, Meyers discloses wherein the adapter (at 10), at least in portions in a longitudinal section, is of cylindrical shape at least in portions (at 16, 16).

With regard to claim 18, Meyers discloses the claimed invention but does not disclose that the integrally bonded connection comprises a pressure welded connection.
The Examiner takes Official Notice wherein it is old and well known in the art to weld elements together to provide a permanent attachment and prevent disconnection during use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the integrally bonded connection comprise a pressure welded connection to provide a permanent attachment and prevent disconnection during use.



With regard to claim 20, Meyers discloses wherein the lateral surface (surface of 16 at end 14) of the adapter comprises a cylindrical surface (at 16), wherein the cylindrical surface extends from a shoulder (shoulder at 13) and/or a cylindrical step of the adapter to a terminal end of the adapter (end of 10 at 14), and wherein the integrally bonded connection extends from the shoulder and/or the cylindrical step of the adapter to the terminal end of the adapter (see Figure 4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-6 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendments to at least claim 1 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679